DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  “Wherein” in the limitation is capitalized even though it is in the middle of the limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1, 2, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0015802 to Jeon et al. (Jeon) in view of U.S. Publication No. 2009/0197088 to Murata.
As to claims 1 and 9, Jeon discloses a touch sensor (Fig. 1, 2, 7; Para. 0042, touch sensor; Para. 0008, touch sensor is mounted on a display surface of an image display device) comprising: 
a glass substrate having a touch surface (Fig. 1, 2; Para. 0046, window substrate 110 may be formed at the outermost portion of the touch sensor 1 in a direction in which a touch of the user is input and be made of tempered glass, or the like); and 
a first touch electrode formed of a fine metal wire formed on a surface of the glass substrate opposite to the touch surface (Fig. 1, 2; Para. 0045, the window substrate 110 may serve to provide a region at which the electrode pattern 140 for detecting a touch position is formed). 
Jeon does not expressly disclose wherein the glass substrate contains an Si atom, an Al atom, and a K atom, a content of the Si atom is 25.0% to 35.0% by mass with respect to a total mass of the glass substrate, a content of the Al atom is 5.0% to 16.0% by mass with respect to the total mass of the glass substrate, and a content of the K atom is 3.0% to 10.0% by mass with respect to the total mass of the glass substrate.
Murata teaches wherein the glass substrate contains an Si atom, an Al atom, and a K atom (Tables 1-4), a content of the Si atom is 25.0% to 35.0% by mass with respect to a total mass of the glass substrate (Tables 1-4, example no. 13-21 and 24-26, SiO2), a content of the Al atom is 5.0% to 16.0% by mass with respect to the total mass of the glass substrate (Tables 1-4, example no. 13-21 and 24-26, Al2O3), and a content of the K atom is 3.0% to 10.0% by mass with respect to the total mass of the glass substrate (Tables 1-4, example no. 13-21 and 24-26, K2O).
It would have been obvious to one of ordinary skill in the art to modify the touch sensor of Jeon to include the substrate of Murata because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the touch sensor of Jeon as modified by the substrate of Murata can yield a predictable result of creating a device with a high mechanical strength by satisfying the ion exchange performance and the devitrification resistance of a glass simultaneously.  Thus, a person of ordinary skill would have appreciated including in the touch sensor of Jeon the substrate of Murata since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 2, Jeon and Murata disclose the touch sensor according to claim 1.  Jeon does not expressly disclose wherein the content of the Si atom is 28.0% to 33.0% by mass with respect to the total mass of the glass substrate, the content of the Al atom 
Murata discloses wherein the content of the Si atom is 28.0% to 33.0% by mass with respect to the total mass of the glass substrate (Tables 1-4, example no. 13-21 and 24-26, SiO2), the content of the Al atom is 7.0% to 10.0% by mass with respect to the total mass of the glass substrate (Tables 1-4, example no. 13-21 and 24-26, Al2O3), and the content of the K atom is 6.0% to 9.0% by mass with respect to the total mass of the glass substrate (Tables 1-4, example no. 13-21 and 24-26, K2O).  This combination is obvious to one skilled in the art for at least the reasons put forth in claim 1.

As to claim 6, Jeon and Murata disclose the touch sensor according to claim 1, further comprising: 
a second organic insulating layer provided on the first touch electrode (Fig. 7; Para. 0061, electrode pattern 140 includes an adhesive layer formed between the first and second electrode patterns 141 and 142); and 
a second touch electrode formed of a fine metal wire and provided on the second organic insulating layer (Fig. 7; Para. 0061, second electrode pattern, 142).

As to claim 7, Jeon and Murata disclose the touch sensor according to claim 6.  Jeon discloses wherein the second organic insulating layer is formed of an epoxy resin (Para. 0016, epoxy based thin film) or an acrylic resin and has a thickness of 1 to 10 µm (Fig. 4, 7; Para. 0022, 0023, 0056, 0057, 0071; based upon the figure 7, it may be .

Claims 3, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Murata as applied to claim 1 above, and further in view of U.S. Publication No. 2015/0205406 to Zhou et al. (Zhou).
As to claims 3 and 10, Jeon and Murata disclose the touch sensor according to claim 1.  Jeon and Murata do not expressly disclose further comprising a first organic insulating layer having a relative dielectric constant of 3.0 or more between the glass substrate and the first touch electrode.
Zhou teaches further comprising a first organic insulating layer having a relative dielectric constant of 3.0 or more between the glass substrate and the first touch electrode (Para. 0047, the second dielectric layer and the planarization layer are transparent insulating organic films, where the second dielectric layer is a color film, and the second dielectric layer and the planarization layer has a dielectric constant of 3.5).
It would have been obvious to one of ordinary skill in the art to modify the touch sensor of Jeon and Murata to include the dielectric constant of Zhou because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the touch sensor of Jeon and Murata as modified by the dielectric constant of Zhou can yield a predictable result of solving the problem of inaccurate touch determination in a touch structure of an in-cell embedded touch display device with a liquid crystal structure in an IPS or FFS display mode due to Jeon and Murata the dielectric constant of Zhou since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 4, Jeon, Murata and Zhou disclose the touch sensor according to claim 3.  Jeon discloses Wherein the first organic insulating layer is non-pressure-sensitive adhesive (Para. 0053, the first insulating layer 151 or an adhesive) and has a thickness of 1 to 20 µm (Para. 0050, the first insulating layer 151 applied up to the height (BL) of the bezel 120; Para. 0048, a height (BL) of 0 to 40 µm).

As to claim 11, it is similar in scope to claim 6, and is therefore similarly analyzed.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Murata as applied to claim 1 above, and further in view of U.S. Publication No. 2019/0187841 to Kuwabara.
As to claim 5, Jeon and Murata disclose the touch sensor according to claim 1.  Jeon discloses wherein the fine metal wire of the first touch electrode forms a mesh shape (Para. 0063, electrode pattern 140 may be formed in a mesh pattern), but does not expressly disclose a mesh pitch is 400 to 1,200 µm.
Kuwabara teaches a mesh pitch is 400 to 1,200 µm (Para. 0105, a mesh (lattice)-shaped circuit having a line width of 3 µm and a line pitch of 500 µm).
It would have been obvious to one of ordinary skill in the art to modify the touch sensor of Jeon and Murata to include the mesh pitch of Kuwabara because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the touch sensor of Jeon and Murata as modified by the mesh pitch of Kuwabara can yield a predictable result of allowing the see-through electrode material to be used as a touch panel sensor.  Thus, a person of ordinary skill would have appreciated including in the touch sensor of Jeon and Murata the mesh pitch of Kuwabara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 5, Jeon and Murata disclose the touch sensor according to claim 1.  Jeon discloses wherein the fine metal wire of the second touch electrode forms a mesh shape (Para. 0063, electrode pattern 140 may be formed in a mesh pattern), but does not expressly disclose a mesh pitch is 400 to 1,200 µm.
Kuwabara teaches a mesh pitch is 400 to 1,200 µm (Para. 0105, a mesh (lattice)-shaped circuit having a line width of 3 µm and a line pitch of 500 µm).
It would have been obvious to one of ordinary skill in the art to modify the touch sensor of Jeon and Murata to include the mesh pitch of Kuwabara because such a modification is the result of combining prior art elements according to known methods to Jeon and Murata as modified by the mesh pitch of Kuwabara can yield a predictable result of allowing the see-through electrode material to be used as a touch panel sensor.  Thus, a person of ordinary skill would have appreciated including in the touch sensor of Jeon and Murata the mesh pitch of Kuwabara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Murata as applied to claim 11 above, and further in view of Zhou and Kuwabara.
As to claim 12, it is similar in scope to claims 5 and 8, and is therefore similarly analyzed.

As to claim 13, it is similar in scope to claim 4, and is therefore similarly analyzed.

As to claim 14, it is similar in scope to claim 7, and is therefore similarly analyzed.

As to claim 15, it is similar in scope to claims 1, 2, 10, 11, and 12 and is therefore similarly analyzed.

As to claim 16, it is similar in scope to claims 1, 2, 10, 11, 12, and 13, and is therefore similarly analyzed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LISA S LANDIS/           Examiner, Art Unit 2626